DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the amendment, filed 6/26/22, with respect to claims 1, 9, and 10 have been fully considered and are persuasive.  The 35 U.S.C. rejections of claims 1, 9, and 10 have been withdrawn. 

Allowable Subject Matter
Claims 1, 3-14, 16-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In regard to claims 1 and 3-8, the prior art does not disclose a video decoding method, computer readable medium, or camera with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the step of calculating a first optical flow field for any two adjacent frames, comprises: downsampling any two adjacent frames to a suitable resolution; calculating an optical flow of the two adjacent frames after downsampling to obtain the first optical flow field with a reduced resolution; upsampling the first optical flow field to an original image resolution to obtain the first optical flow field of the original image resolution, as stated in claim 1.
In regard to claims 9-14, 16-18, and 20, the prior art does not disclose a video decoding method, computer readable medium, or camera with the combination of limitations specified in the claimed invention, specifically the limitations of:
wherein the step of using the second optical flow field to calculate a corresponding pixel position, in a previous frame of two adjacent frames, of each pixel of the frame to be inserted, and assigning a pixel value of the previous frame to a pixel of the frame to be inserted, specifically be: marking the inserted frame as I and the second optical flow field as M; calculating a position (x+dx,y+dy) of each coordinate (x, y) of the inserted frame I in the first frame Ii of the two adjacent frames, where (dx,dy)=M(x,y) is a motion vector at the coordinates (x, y) from the inserted frame I to the first frame Ii; and assigning a value to each pixel of the inserted frame I, where the specific formula is: I(x,y)= Ii(x+dx,y+dy), as stated in claims 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs